



COURT OF APPEAL FOR ONTARIO

CITATION: 2503257 Ontario Ltd. v. 2505304
    Ontario Inc. (Good Guys Gas Bar), 2020 ONCA 149

DATE: 20200224

DOCKET: C66514

Roberts, Zarnett and Jamal JJ.A.

BETWEEN

2503257
    Ontario Ltd. and Faith of Life Network

Applicants (Respondent in Appeal)

and

2505304 Ontario Inc., carrying
    on business as Good Guys Gas Bar

Respondent (Appellant)

Bryan Fromstein and A. Fabio Longo, for
    the respondent (appellant)

Bernie Romano and Jordan Nussbaum, for
    the applicants (respondent in appeal)

Heard and released orally: December 18, 2019

On appeal
    from the order of Justice Ivan S. Bloom of the Superior Court of Justice, dated
    January 23, 2019.

REASONS FOR DECISION

[1]

As a courtesy by letter dated June 17, 2019,
    this courts Senior Legal Officer alerted the parties to a potential problem
    regarding this courts jurisdiction to hear an appeal from an order granting vacant
    possession. She suggested that they could bring a motion before a single judge
    of this court or file a consent order transferring the appeal to the Divisional
    Court without the necessity of todays attendance.

[2]

The parties did not do so but argued that this court
    has jurisdiction to hear this appeal.

[3]

We disagree. The application judge granted
    vacant possession to the respondent which, in our view, is caught under s. 78 (1)
    of the
Commercial Tenancies Act
,
R.S.O. 1990. C. L.7, when read
    in light of the statutory scheme set out in s. 74 to 78, which deal with who is
    entitled to possession after a notice under the
Commercial Tenancies Act
is served. The February 13, 2019 order of Hourigan J.A., refusing a stay of the
    order under appeal and consequentially granting a writ of possession, was ancillary
    to the order granting vacant possession. It is therefore not an impediment to
    the Divisional Courts jurisdiction to hear this appeal.

[4]

As a result, the appeal from the January 23,
    2019 order granting vacant possession must be made to the Divisional Court.

[5]

Accordingly, the appeal in this court is
    transferred to the Divisional Court pursuant to s. 110 (1) of the
Courts of
    Justice Act
, R.S.O. 1990, c. C.43.

[6]

There shall be no order as to costs.

L.B. Roberts
    J.A.

B.
    Zarnett J.A.

M.
    Jamal J.A.


